DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 11/4/2021 have been entered. Any objection\rejections from the previous office action filed 8/25/2021 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


New claim 49 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 49 reads on natural products, for instance when R2 is H and R1 is OH and the aliphatic group includes propyl itreads on citric acid, a natural product that occurs naturally in citrus fruit. See https://en.wikipedia.org/wiki/Citric_acid.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2,4-6,9-10,14-15 and 46-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for the reasons set forth in the previous office action filed 8/25/2021. As noted in the previous action claim 1 is considered indefinite because without a formula reciting the connectivity of each component the metes and bounds for the protection sought is unascertainable. Applicant’s amendments have not overcome the rejection.
Also in regards to new claims 47 and 48, these claims do not agree with claim 1 as they recite an option in which acid anhydride or multifunctional acid chloride can be used instead of the multifunctional carboxylic acid. The claims are indefinite since carboxylic acid is a required component in the base claim, therefore it cannot be an optional component. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 49 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lamberti et al. (US 4,056,567). This new rejection was necessitated by amendment.
Lamberti discloses a process for making citric acid, a compound encompassed by the scope of the claim. See entire disclosure, especially abstract, examples and claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,4-6,9-10,14-15 and 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0137776) in view of Llorens, et al. “Nanomembranes and Nanofibersfrom Biodegradable Conducting Polymers”, Polymers,Vol.5, 17 September 2013, for the reasons set forth in the previous office action filed 8/25/2021 and the modified reasoning below necessitated by amendment.
Regarding new claim 46-48, these claims repeat previously recited limitations on fluorescent group and reaction between multifunctional carboxylic acid, polyol and linker. These limitations are met as described in the previous action filed 8/25/2021. Claim 50 is substantially similar to claim 1 except it recites reaction between acid anhydride or acid chloride. However reaction of carboxylic acid, acid anhydride or acid chloride all result in the same product since the only difference between the groups is the leaving group (OH,O,Cl), which naturally leaves once reaction takes place. Reciting the starting materials does not distinguish the claims since they are drawn to the product and not .
Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive.
Applicants assert with regard to the 35 U.S.C. 112(b) rejection that the claim has been amended and when evaluated in view of the specification the metes and bounds for the claims is understood. Applicants state that the breadth of the claim is not the same as indefiniteness.
The examiner disagrees, the claim must be understandable on its own and limitations from the specification are not read into the claims, such as a formula. The examiner did not reject the claim based upon the breadth, he rejected it based on the fact that one of ordinary skill could not ascertain the metes and bounds of the protection sought. As noted in the previous action claim 1 recites compounds limited only by the reactive starting materials with open claim language that includes other reactants not listed. This is considered indefinite because without a formula reciting the connectivity of each component the metes and bounds of the protection sought is unascertainable. 
Applicants assert there is absolutely no motivation to combine Yang and Llorens and the office has not explained a reason to modify Yang with Llorens. 
The examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as noted in the previous action the reason to modify Yang with conductive oligomer at the termini as taught by Llorens would be improve the properties of the copolymer in drug delivery. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

The relevance of this assertion is unclear. The examiner did substitute or get rid of the hydrophilic block, the rejection was based on adding the conductive polymer to Yang. Applicant’s claims in their current state do not preclude a hydrophilic block in the oligomer. Secondly the disclosure in Yang on amphiphilic polymers appears to be just one of many embodiments and the disclosure clearly teaches the first block may be hydrophobic or hydrophilic (See [0009]) and the second block has embodiments where it includes hydrophobic blocks including polycaprolactone (See [0010]). The reference always refers to amphiphilic polymers as being made in some cases or instances, implying just one embodiment. Even more detrimental to applicant’s argument is paragraph [0080] which states “Additionally, in some embodiments, both the first block and the second block are hydrophobic”.
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618